DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 22 April 2022.  The changes therein have been considered.  No claims have been cancelled or added via the amendment.  Therefore, claims 2-21 remain pending in the application.  Of these, claims 2, 13 and 21 are independent.


Terminal Disclaimer
The terminal disclaimer filed on 07 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,902,935 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


 Allowable Subject Matter
Claims 2-21 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendment(s) and corresponding argument(s) in Remarks, filed 22 April 2022.  See also the interview summary dated 11 May 2022 (of the interview conducted on 06 May 2022).  Also, the above terminal disclaimer has obviated a non-statutory double patenting rejection of the amended claims.
Particularly, regarding claim 2 (and its dependent claims 3-12), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  decoupling a first word line from a first voltage to isolate the first word line from a source of the first voltage during a first portion of a period when the first word line is deselected, wherein the first word line reaches a second voltage associated with a digit line based at least in part on a current flowing between the first word line and the digit line in response to decoupling the first word line from the first voltage that comprises a negative voltage; and coupling the first word line with the first voltage during the second portion of the period when the first word line is deselected based at least in part on determining that the access operation associated with the second word line is performed during the second portion of the period when the first word line is deselected.
Further, regarding claim 13 (and its dependent claims 14-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  decouple the first word line from a first voltage to isolate the first word line from a source of the first voltage during a first period of a standby state of the first word line, the standby state corresponding to a state in which the memory cells are not accessed using the first word line, wherein the first word line reaches a second voltage associated with a digit line based at least in part on a current flowing between the first word line and the digit line in response to decoupling the first word line from the first voltage that comprises a negative voltage; determine that an access operation associated with the second word line is performed during a second period of the standby state; and couple the first word line with the first voltage during the second period of the standby state for the first word line based at least in part on determining that the access operation associated with the second word line is being performed.
Further, regarding claim 21, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  receive a signal indicating whether an access operation is being performed with at least the second access line; and couple the first access line with a voltage source associated with a first voltage based at least in part on the signal indicating that the access operation is being performed; or decouple the first access line from the voltage source associated with the first voltage to isolate the first access line based at least in part on the signal indicating that the access operation is not being performed, wherein the first access line reaches a second voltage associated with a digit line based at least in part on a current flowing between the first access line and the digit line in response to decoupling the first access line from the voltage source associated with the first voltage that comprises a negative voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824